MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                             FILED
the defense of res judicata, collateral                             May 18 2017, 9:13 am

estoppel, or the law of the case.                                        CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                      Curtis T. Hill, Jr.
LaPorte, Indiana                                        Attorney General of Indiana

                                                        Michael Gene Worden
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Casey Mae Measles,                                      May 18, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        46A03-1607-CR-1635
        v.                                              Appeal from the LaPorte Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas Alevizos,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        46C01-1509-F3-775



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017          Page 1 of 17
                                          Case Summary
[1]   On August 27, 2015, Appellant-Defendant Casey Mae Measles shook her infant

      son with enough force to cause him to suffer significant injuries. As a result of

      this “shaking,” Measles was charged with Level 3 felony aggravated battery and

      Level 3 felony battery. She subsequently pled guilty to and was convicted of

      Level 3 felony aggravated battery. In exchange for Measles’s plea, Appellee-

      Plaintiff the state of Indiana (“the State”) agreed to dismiss the remaining

      battery charge. The parties also agreed that Measles’s sentence would be

      capped at eleven years. The trial court accepted Measles’s guilty plea and

      sentenced her to an eleven-year term of imprisonment in the Department of

      Correction (“DOC”).


[2]   On appeal, Measles contends both that the trial court abused its discretion in

      sentencing her and that her sentence is inappropriate in light of the nature of her

      offense and her character. Because we disagree, we affirm.



                            Facts and Procedural History
[3]   In August of 2015, then-eighteen-year-old Measles lived in a home with her

      boyfriend; the couple’s newborn son, B.; and her boyfriend’s father. Measles

      struggled to care for B. without help from others because B. suffered from “colic

      really bad.” Tr. Vol. II, p. 21.


[4]   On the afternoon of August 27, 2015, Measles was alone with B. because

      “everyone else had to work.” Tr. Vol. II, p. 21. Measles subsequently

      Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 2 of 17
      explained that on this afternoon, “[B.] just wouldn’t stop crying and I didn’t

      have anybody to ask for help and I was getting really, really stressed out, so I

      shook him; and then I didn’t -- I didn’t know how bad it would turn out to be.”

      Tr. Vol. II, pp. 21-22. Measles further explained that after she shook B., “[h]e

      just -- he fell asleep and then [Measles’s boyfriend] came home. That’s when

      we found out that he wouldn’t wake up. He wouldn’t eat, wouldn’t cry.” Tr.

      Vol. II, p. 22. Measles and her boyfriend then took B. to the hospital.


[5]   On September 2, 2015, the State charged Measles with Level 3 felony

      aggravated battery and Level 3 felony battery. The parties subsequently entered

      into a plea deal, pursuant to the terms of which (1) Measles agreed to plead

      guilty to the Level 3 felony aggravated battery charge, (2) the State agreed to

      dismiss the remaining Level 3 felony battery charge, and (3) the parties agreed

      that they “shall argue sentencing with a minimum cap of five (5) years and with

      a maximum cap of 11 years.” Appellant’s App. Vol. II, pp. 54.


[6]   The trial court conducted a sentencing hearing on June 9, 2016. During the

      sentencing hearing, the State presented evidence regarding Measles’s initial lack

      of remorse, the seriousness of the injuries suffered by B., and the life-long effects

      of Measles’s actions on B. Kimberly Gordon, the DCS case manager assigned

      to B.’s case, testified that, at least initially, Measles showed no remorse for her

      actions.


[7]   Gordon further testified that immediately upon being admitted to the hospital,

      B. “was experiencing severe seizures and he was in a lifeless state.” Tr. Vol. II,


      Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 3 of 17
      p. 5. Doctor’s explained to Gordon that B.’s condition was “due to the severe

      trauma that he had experienced to his head and the swelling that was going on

      at the time within the brain, and they noticed brain damage when they brought

      him in as well, that he was almost to the point of death.” Tr. Vol. II, p. 5. On

      August 31, 2015, B. “was placed on life support.” Tr. Vol. II, p. 5.

      Approximately ten days later, doctors “had finally got him stabilized enough to

      a point that he was able to move to a special needs foster home that could

      manage his skills -- or his problems.” Tr. Vol. II, p. 5. Doctors indicated to

      Gordon that B.

              would need to have a two-parent home because he had to have
              someone with him 24/7. He needed individuals who were
              trained on being able to administer the special medications that
              he had to have, and they had to be given at specific times
              everyday so -- he would not be able to go into relative care or
              anything else.


      Tr. Vol. II, p. 6.


[8]   Since leaving the hospital, B. has suffered from daily seizures, some of which

      have been severe.


              [B.] is still now having seizure activity. He continually has
              seizure activity all the time. When [doctors] do EEGs he has
              seizure activity constantly going on even though it may not be
              visible to the average person. As far as what we’re seeing right
              now, anywhere from one to three times a day he is having
              seizures that are visible. They are not as intense. It’s more like --
              it looks like if somebody like scares you or jumped out and
              scared you, he’ll get like that shaked [sic] look and then that will
              be it. It’s not as intense. But he has what they call infantile
      Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 4 of 17
               spasms which are -- as the doctor described it in the beginning,
               they are some of the more dangerous types of spasms. Those are
               reducing some, but they [have] not totally gone away. He has --
               they say he has epilepsy. It covers a wide range of the different
               types of seizure activity that he has going on in his brain. They
               haven’t specified other than saying he has infantile spasms, what
               other specific type of individual ones they’re seeing on the EEG.
               He has been taken off of -- or he’s being weened off of the
               medication Sabril which was a medication they put him on for
               the infantile spasms because they had gotten so bad.[1]


       Tr. Vol. II, p. 7. Doctors believe that B. will continue to suffer from seizures for

       the rest of his life. B. has suffered “irreversible” brain damage, which has

       caused “severe developmental delays.” Tr. Vol. II, p. 8. Doctors are unsure of

       the extent of this damage because they have not be able to assess “how bad it’s

       going to be when he starts growing up and starts accessing those other areas of

       his brain that are damaged.” Tr. Vol. II, p. 8.


[9]    B. has also experienced a problem with his left eye. The eye “tends to look

       straight at you. He can’t -- he has trouble following and tracking with that eye.”

       Tr. Vol. II, p. 8. “At this point, [doctors are] not able to tell” whether B. is

       partially (or fully) blind in that eye or merely suffers from an inability to focus.

       Tr. Vol. II, p. 8.


[10]   B. is also “totally behind” on his developmental milestones. Tr. Vol. II, p. 9.




       1
        B.’s treatment remains fluid because he has suffered a number of side effects, some severe, from his
       medications.

       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017              Page 5 of 17
               [B.’s] over a year old. He is not crawling yet. He is just now
               being able to get up on his arms, but he stiffens his hands. He
               doesn’t open them up to try to crawl. They work with him in
               getting him up on his fours, but he doesn’t -- he can’t figure out
               what to do with them. As far as sitting goes -- like I said, he’s
               over a year old. At this point he should be sitting on his own.
               He is not able to do that. If you try to sit him in a position, he,
               within a couple of seconds, will fall over if someone is not
               holding him or adjusting his back or something of that nature.
               As far as -- he is just now starting to babble a little bit, but
               otherwise he’s basically behind on the whole scale; and also his
               growth has also been – he’s on the low -- very low end of
               everything on his growth chart.


       Tr. Vol. II, p. 9. As for B.’s head development, “he’s only in the third

       percentile” and he is “within the 25th percentile or less in his other areas.” Tr.

       Vol. II, p. 9.


[11]   B. also suffered physical ailments to his neck and shoulders as a result of the

       trauma inflicted upon him.

               From the trauma, for the longest time -- when he first came
               home, you know, he was about three months old. He had to be
               treated just like a newborn baby. He -- you had to hold his head.
               He could not hold -- move his head up or have the strength to
               hold his head. He did not have the muscle strength or anything
               in his neck muscles or his shoulders. It has taken quite some
               time to be able to -- just like I mentioned -- to get to the point
               where he can even put his arms up to try to hold himself and lift
               his head. We’re just now getting to that, and it’s been about a
               year -- or, well, you know, he’s a little over a year now, so he did
               have severe trauma to the neck and to the muscles from the
               trauma.


       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 6 of 17
       Tr. Vol. II, pp. 9-10.


[12]   At the conclusion of the sentencing hearing, the trial court made the following

       statement:


               The Court finds the following aggravating factors: The factor is
               that this -- one, that this aggravated battery was a result of shaken
               baby syndrome, now known as AHT. The defendant was a
               person having care, custody, or control over the victim in the
               offense. The defendant had recently violated the conditions of
               bond and that she was out on bond for a theft charge in LaPorte
               Superior Court 3 at the time of the offense. The victim of this
               offense was less than 12 years of age, in fact, was somewhere
               around three or four months of age.

               On the mitigating side, she has accepted responsibility and plead
               guilty to the highest charge.

               The aggravators far outweigh the mitigators. If this were a blind
               plea without indication, she would be going to the [DOC] for 14
               years. That’s what I would -- what my balance scale says. Since
               I’m capped at 11, my question now becomes do I even accept
               this plea or do I force you guys to go to trial or come up with a
               different plea. I don’t think it’s worth all of that hassle for the
               three years and the trauma that other people will have to revisit
               as a result of this.

               I accept your plea and I sentence you to 11 years in the [DOC];
               credit for 67 days in Credit Class B; fine and court costs of record
               only. You’re remanded to the custody of the sheriff to complete
               the balance of your executed sentence.


       Tr. pp. 38-39. This appeal follows.




       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 7 of 17
                                 Discussion and Decision
[13]   Measles contends on appeal both that the trial court abused its discretion in

       sentencing her and that her sentence is inappropriate in light of the nature of her

       offense and her character. We will address each contention in turn.


                                      I. Abuse of Discretion
[14]   Sentencing decisions rest within the sound discretion of the trial court and are

       reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007), modified on other grounds on reh’g, 875 N.E.2d 218

       (Ind. 2007). “An abuse of discretion occurs if the decision is clearly against the

       logic and effect of the facts and circumstances before the court, or the

       reasonable, probable, and actual deductions to be drawn therefrom.” Id.

       (quotation omitted).


               One way in which a trial court may abuse its discretion is failing
               to enter a sentencing statement at all. Other examples include
               entering a sentencing statement that explains reasons for
               imposing a sentence-including a finding of aggravating and
               mitigating factors if any-but the record does not support the
               reasons, or the sentencing statement omits reasons that are
               clearly supported by the record and advanced for consideration,
               or the reasons given are improper as a matter of law. Under
               those circumstances, remand for resentencing may be the
               appropriate remedy if we cannot say with confidence that the
               trial court would have imposed the same sentence had it properly
               considered reasons that enjoy support in the record.




       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 8 of 17
       Id. at 490-91. A single aggravating factor may support an enhanced sentence.

       Fugate v. State, 608 N.E.2d 1370, 1374 (Ind. 1993).


[15]   In sentencing Measles, the trial court found the following aggravating factors:

       (1) the aggravated battery was the result of shaken baby syndrome; (2) Measles

       was a person having care, custody, or control over the victim in the offense; (3)

       Measles had recently violated the conditions of bond and was out on bond for a

       theft charge in LaPorte Superior Court 3 when she committed this offense; and

       (4) the victim of this offense was less than twelve years of age, in fact, was

       somewhere around three or four months of age. The trial court also found the

       fact that Measles accepted responsibility and pled guilty to be mitigating factors.


[16]   In challenging her sentence, Measles claims that the trial court abused its

       discretion by finding both that (1) the crime was the result of shaken baby

       syndrome and (2) the victim was less than twelve years of age to be aggravating

       factors, arguing that these factors should have been merged together because the

       first factor encompasses the second. Measles also claims that the trial court

       abused its discretion by failing to find her lack of criminal history to be a

       mitigating factor.


                                      A. Aggravating Factors
[17]   Measles argues that the trial court abused its discretion by finding both that (1)

       the crime was the result of shaken baby syndrome and (2) the victim was less

       than twelve years of age to be aggravating factors. Measles does not allege that

       either of these factors constituted an invalid aggravating factor, instead arguing

       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 9 of 17
       that these factors should have been merged together because the first factor

       encompasses the second. Measles has not cited to any authority in support of

       this argument. While the fact that a victim suffers from shaken baby syndrome

       logically indicates that the victim was under fourteen years old, we are

       unpersuaded by Measles’s unsupported claim that both factors cannot be

       considered at sentencing to be aggravating factors to a crime.


[18]   The Indiana Supreme Court has previously held that “even where the age of the

       victim is an element of the offense, the very young age of the child can support

       an enhanced sentence as a particularized circumstance of the crime.”

       Kimbrough v. State, 979 N.E.2d 625, 628 (Ind. 2012) (citing Buchanan v. State,

       767 N.E.2d 967, 971 (Ind. 2002)). In light of the Indiana Supreme Court’s

       holding in Kimbrough, it seems nonsensical to us that a trial court could not

       consider both the nature of the offense, i.e., that the victim suffered from shaken

       baby syndrome, and the very young age of the victim when sentencing a

       criminal defendant. Measles, therefore, has failed to convince us that the trial

       court abused its discretion in this regard.


                                        B. Mitigating Factors
[19]   Although a sentencing court must consider all evidence of mitigating factors

       offered by a defendant, the finding of mitigating factors rests within the court’s

       discretion. Henderson v. State, 769 N.E.2d 172, 179 (Ind. 2002). A trial court is

       neither required to find the presence of mitigating factors, Fugate, 608 N.E.2d at

       1374 (citing Graham v. State, 535 N.E.2d 1152, 1155 (Ind. 1989)), nor obligated


       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 10 of 17
       to explain why it did not find a factor to be significantly mitigating. Sherwood v.

       State, 749 N.E.2d 36, 38 (Ind. 2001) (citing Birdsong v. State, 685 N.E.2d 42, 47

       (Ind. 1997)). “A court does not err in failing to find mitigation when a

       mitigation claim is highly disputable in nature, weight, or significance.”

       Henderson, 769 N.E.2d at 179 (internal quotations omitted). Furthermore, while

       Indiana law mandates that the trial judge not ignore facts in the record that

       would mitigate an offense, and a failure to find mitigating factors that are

       clearly supported by the record may imply that the trial court failed to properly

       consider them, id., an allegation that the trial court failed to find a mitigating

       factor requires the defendant to establish that the mitigating evidence is both

       significant and clearly supported by the record. Carter v. State, 711 N.E.2d 835,

       838 (Ind. 1999).


                                       1. Lack of Criminal History

[20]   Measles argues that the trial court should have found her relatively minimal

       criminal history to be a mitigating factor. Although a lack of criminal history

       may be considered to be a mitigating factor, trial courts are not required to give

       significant weight to a defendant’s lack of criminal history. Townsend v. State,

       860 N.E.2d 1268, 1272 (Ind. Ct. App. 2007), trans. denied. This is especially so

       “‘when a defendant’s record, while felony-free, is blemished.’” Id. (quoting

       Stout v. State, 834 N.E.2d 707, 712 (Ind. Ct. App. 2005), trans. denied).


[21]   While it is true that prior to the instant conviction, Measles did not have any

       criminal convictions on her criminal record, her record was not unblemished.

       As the trial court found, Measles had “recently violated the conditions of bond”
       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 11 of 17
       and “was out of bond for a theft charge in LaPorte Superior Court 3” at the

       time she committed the instant offense. Tr. Vol. II, p. 38. The trial court

       clearly considered Measles’s other criminal behavior in sentencing her.


[22]   Measles was eighteen years old when she committed the instant offense. At

       that young age, she committed the instant offense and was facing theft charges.

       As of sentencing, Measles had also demonstrated a lack of regard for the

       criminal justice system as is evidence by her violation of “conditions of bond.”

       Tr. Vol. II, p. 38. As such, Measles’s lack of criminal history was of disputable

       nature, weight, and significance. The trial court, therefore, did not abuse its

       discretion in failing to find Measles’s lack of a criminal history to be a

       significant mitigating factor.


                               2. Additional Alleged Mitigating Factors

[23]   We note that in her appellate brief, Measles also mentions the fact that the trial

       court did not find her claimed remorse and alleged mental health issues to be

       mitigating factors. However, she did not present a specific argument that the

       trial court abused its discretion in failing to find either of these factors to be

       mitigating. Measles only presents the specific argument that the trial court

       abused its discretion in failing to find her lack of criminal history to be a

       mitigating factor.


[24]   However, to the extent that Measles can be said to be challenging the trial

       court’s failure to find her claimed remorse to be a mitigating factor, the record

       demonstrates that such remorse is disputed. We have previously concluded


       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 12 of 17
       that “a trial court’s determination of a defendant’s remorse is similar to its

       determination of credibility: without evidence of some impermissible

       consideration by the trial court, we accept its decision.” Sandleben v. State, 29
N.E.3d 126, 136 (Ind. Ct. App. 2015) (citing Pickens v. State, 767 N.E.2d 530,

       535 (Ind. 2002)), trans. denied. Measles presents no evidence on appeal of any

       impermissible consideration by the trial court with regard to her claimed

       remorse. As such, we accept the trial court’s apparent decision that Measles’s

       claimed remorse did not amount to a significant mitigating factor. See id.


[25]   Likewise, to the extent that Measles can be said to be challenging the trial

       court’s failure to find her alleged mental illness to be a mitigating factor,

       Measles has failed to make the showing necessary to prove that alleged mental

       illness should be considered significant. In Smith v. State, 929 N.E.2d 255 (Ind.

       Ct. App. 2010), we explained that the question of whether alleged mental illness

       should be considered a significant mitigating factor depends on:

               1) the extent of the defendant’s inability to control his or her
               behavior due to the impairment; 2) overall limitations on
               functioning; 3) the duration of the mental illness; and 4) the
               extent of any nexus between the impairment and the commission
               of the crime.
929 N.E.2d at 259 (citing Williams v. State, 840 N.E.2d 433, 439 (Ind. Ct. App.

       2006)). Measles presents no evidence or argument relating to the above-listed

       factors on appeal. As such, she has failed to establish that her claimed mental

       illness should have been given significant mitigating weight.



       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 13 of 17
                             II. Appropriateness of Sentence
[26]   Measles also contends that her eleven-year executed sentence is inappropriate.

       In raising this contention, however, Measles concedes that the “circumstances

       surrounding this case are nothing short of tragic” and that the “injuries caused

       by the shaking were devastating.” Appellant’s Br. p. 12.


[27]   Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In analyzing such claims, we “‘concentrate

       less on comparing the facts of [the case at issue] to others, whether real or

       hypothetical, and more on focusing on the nature, extent, and depravity of the

       offense for which the defendant is being sentenced, and what it reveals about

       the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

       2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

       denied). The defendant bears the burden of persuading us that his sentence is

       inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[28]   With respect to the nature of Measles’s offense, the record demonstrates that

       Measles shook B. with enough force to cause serious injury to B. As is detailed

       above, when B. was admitted to the hospital, he “was experiencing severe

       seizures and he was in a lifeless state.” Tr. Vol. II, p. 5. His condition was

       determined to be the result of “the severe trauma that he had experienced to his

       head and the swelling that was going on at the time within the brain, and they


       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 14 of 17
       noticed brain damage when they brought him in as well, that he was almost to

       the point of death.” Tr. Vol. II, p. 5. In addition, his condition was such that

       he had to be placed on life support and remained in the hospital for

       approximately ten days. After leaving the hospital B., required, and continues

       to require, around-the-clock care.


[29]   In addition, as a result of the trauma inflicted by Measles, B. suffers numerous

       seizures daily and doctors believe that he will continue to suffer from seizures

       for the rest of his life. B. has suffered “irreversible” brain damage, which has

       caused “severe developmental delays.” Tr. Vol. II, p. 8. B. is also “totally

       behind” on his developmental milestones. Tr. Vol. II, p. 9. Again,

               [B.’s] over a year old. He is not crawling yet. He is just now
               being able to get up on his arms, but he stiffens his hands. He
               doesn’t open them up to try to crawl. They work with him in
               getting him up on his fours, but he doesn’t -- he can’t figure out
               what to do with them. As far as sitting goes -- like I said, he’s
               over a year old. At this point he should be sitting on his own.
               He is not able to do that. If you try to sit him in a position, he,
               within a couple of seconds, will fall over if someone is not
               holding him or adjusting his back or something of that nature.
               As far as -- he is just now starting to babble a little bit, but
               otherwise he’s basically behind on the whole scale; and also his
               growth has also been – he’s on the low -- very low end of
               everything on his growth chart.


       Tr. Vol. II, p. 9. As for B.’s head development, “he’s only in the third

       percentile” and he is “within the 25th percentile or less in his other areas.” Tr.

       Vol. II, p. 9.


       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 15 of 17
[30]   B. suffered physical ailments to his neck and shoulders as a result of the trauma

       inflicted upon him. He has experienced a problem with his left eye. It is not

       yet known whether the issue with B.’s left eye has resulted in full or partial

       blindness. To say the least, Measles’s heinous acts against B. have had a

       catastrophic and life-changing impact on her son.


[31]   As for her character, the fact that Measles is capable of inflicting the above-

       described injuries on her own son does not reflect favorably upon her character.

       Neither does the fact that, at least initially, she failed to demonstrate remorse

       for her actions. While Measles had suffered from anger control issues for much

       of her young life, even to the point of blacking out and demonstrating violent

       behavior, she failed to address these issues prior to committing the underlying

       offense. Further, while Measles has had only minimal contacts with the

       criminal justice system, she had “recently violated the conditions of bond” and

       “was out of bond for a theft charge in LaPorte Superior Court 3” at the time she

       committed the instant offense. Tr. Vol. II, p. 38. Upon review, we conclude

       that Measles has failed to prove that her sentence is inappropriate in light of the

       nature of her offense and her character.



                                               Conclusion
[32]   In sum, we conclude that (1) the trial court acted within its discretion in

       sentencing Measles and (2) Measles has failed to prove that her eleven-year

       sentence is inappropriate in light of the nature of her offense and her character.



       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 16 of 17
[33]   The judgment of the trial court is affirmed.


       Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A03-1607-CR-1635 | May 18, 2017   Page 17 of 17